Title: From Louisa Catherine Johnson Adams to Johnson Hellen, 19 June 1825
From: Adams, Louisa Catherine Johnson
To: Hellen, Johnson


				
					
					Washington 19 June 1825
				
				Your Sister informs me my dear Thomas that you are preparing to enter College in the Month of August next and the information give me so much pleasure I write to tell you how much I am gratified as it convinces me that you have been industrious and laudably ambitious to perfect your advantages in the completion of your education.There is but little passing among us that can afford topics of interest to divert a few minutes—We are all half dead with the heat which absolutely destroys every thing like energy of thought or act and leaves us like floating logs upon a glassy stream only impelled to action by a transient current which moves by a force independent of ourselves.Your brother left us yesterday to go to the White Sulphur Springs in Virginia and I am very sorry to say his health and spirits seem to be equal sufferers and I look forward with much anxiety to the effect which the waters may produce as I still hope the complaint may not be so radically seated as to be really dangerous. He is very much reduced by his constant sufferings and a too rigid diet.Mary is very well—Present my best respects to Dr. Abbot as also to Govr Gilmer and family to whom I am grateful for their kindness to you and be assured of the affection of your Aunt
				
					L. C. Adams.
				
				
			